Case 0:21-cv-61714-RAR Document 7 Entered on FLSD Docket 09/07/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-CV-61714-RAR

 SIFREDO JIMENEZ,

         Plaintiff,

 v.

 CLIENT SERVICES, INC.,

       Defendant.
 _______________________________________________/

                                   ORDER TO SHOW CAUSE

         THIS CAUSE comes before the Court upon sua sponte review of the docket. On August

 19, 2021, the Court entered an Order Requiring Joint Scheduling Report and Certificate of

 Interested Parties [ECF No. 3] (“JSR Order”) requiring the parties to file a joint scheduling report

 and certificate(s) of interested parties by August 31, 2021. The time for compliance has passed

 and to date, there is no indication that the parties have complied with the JSR Order. Accordingly,

 it is hereby

         ORDERED AND ADJUDGED that the parties shall comply with the JSR Order on or

 before September 14, 2021 and show good cause for their failure to comply with the JSR Order.

 Failure to comply with this Order may result in sanctions without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida this 7th day of September, 2021.




                                                          _________________________________
                                                          RODOLFO A. RUIZ II
                                                          UNITED STATES DISTRICT JUDGE
